DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection of he claims has been withdrawn in view of the amendment/arguments, filed 01/23/2022.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 01/23/2022, with respect to the 35 U.S.C. 103 of the claims, have been fully considered but they are not persuasive. Applicant argues that “the claimed memory repair circuit or method does not require any eFuses. Therefore, the eFuse macro (104) described in Aiken is not a non-volatile storage unit of the present invention.” The Examiner respectfully disagrees. The claimed invention is directed to a non-volatile storage unit for storing repair information. Therefore, any type of nonvolatile storage unit could be used for storing repair information, including the eFuses taught by Aiken et al. Furthermore, eFuses are electrically programmable fuses which are non-volatile and there are no disclosures or indications, in the teaching of Aiken et al, that the eFuses macro (104) are any different than other nonvolatile eFuses. Therefore, the prior arts of record teach the claimed invention as claimed. Thus, the Examiner maintains the prior 35 U.S.C. 103 of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiken et al (US2015/0095732 A1) and further in view of Sellers et al (US 7,053,470 B1).
Claim 1: Aiken et al teach a memory repair circuit comprising: 
a non-volatile storage unit (e.g. item 104, fig. 1) for storing a first repair information (e.g. [0026]); 

a storage unit (e.g. item 102) electrically connected to the non-volatile storage unit (e.g. [0021], [0028]); 
a controller (e.g. item 106) electrically connected to the non-volatile storage unit (e.g. item 104), the storage unit (e.g. item 102), and the repair information generating circuit (e.g. item 108) for controlling reading and burning of the first repair information and the second repair information, wherein the controller controls the volatile storage unit to read the first repair information stored in the non-volatile storage unit, and configures the main memory and the spare memory or the embedded redundant memory according to the first repair information stored in the volatile storage unit (e.g. [0029]-[0030], [0033]); and 
a self-test circuit (e.g. combination of items 114 & 112, fig. 1) electrically connected to a main memory (e.g. item 110) for performing a built-in self-test on the main memory after the main memory and a spare memory or an embedded redundant memory (e.g. [0024]) are configured according to the first repair information (e.g. at power-up, a first configuration is made –[0029]); wherein the repair information generating circuit is electrically connected to the main memory and generates the second repair information (e.g. updated repaired or fault information or addresses) according to a test result of the built-in self-test (e.g. [0012], [0033]), and [when the spare memory exists, the repair information generating circuit is further electrically connected to the spare memory]; and
wherein the controller reconfigures the main memory and the spare memory or the embedded redundant memory according to the second repair information (e.g. [0013], [0025]). 
Aiken et al is that the storage unit is volatile storage unit. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Sellers et al (e.g. item 38 and item 50, fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the storage device taught by Aiken et al with any type of storage device, such as volatile storage since the repaired information is protected from power off in the nonvolatile memory and such a modification would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 13, the claimed features are rejected similarly to claim 1 above.

Claim 2: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the second repair information records a current mapping between an address (e.g. location) of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0019]- Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).

As per claim 14, the claimed features are rejected similarly to claim 2 above.

Claim 3: Aiken et al and Sellers et al teach the memory repair circuit of claim 2, wherein the first repair information records a former mapping between an address of at least one first memory 

As per claim 15, the claimed features are rejected similarly to claim 3 above.
Claim 4: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the controller further controls the non-volatile storage unit to update the first repair information to the second repair information according to a user configuration or an operating condition (e.g. [0006]-[0007], [0009], [0012]; Aiken et al). 

As per claim 16, the claimed features are rejected similarly to claim 4 above.

Claim 5: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the self-test circuit performs the built-in self-test according to a user configuration or an operating condition (e.g. [0023], [0029]- Aiken et al).

As per claim 17, the claimed features are rejected similarly to claim 5 above.

Claim 6: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the repair information generating circuit generates the second repair information when the test 
As per claim 18, the claimed features are rejected similarly to claim 6 above.
Claim 7: Aiken et al and Sellers et al teach a memory module comprising: a main memory (e.g. item 110, fig. 1- Aiken); a spare memory or an embedded redundant memory (e.g.  (e.g. [0024]- Aiken); and a memory repair circuit as described in claim 1. 

Claim 8: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the second repair information records a current mapping between an address of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0019]- Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).

Claim 9: Aiken et al and Sellers et al teach the memory module of claim 8, wherein the first repair information records a former mapping between an address of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0029]- Aiken et al; Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).
Claim 10: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the controller further controls the non-volatile storage unit to update the first repair information to the second 
Claim 11: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the self-test circuit performs the built-in self-test according to a user configuration or an operating condition (e.g. [0023], [0029]- Aiken et al).
 Claim 12: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the repair information generating circuit generates the second repair information when the test result indicates the main memory failed the built-in self-test(e.g. [0029], [0006]-[0009] -Aiken).

Claim 19: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the self-test circuit  (e.g. combination of items 114 & 112, fig. 1) is directly electrically connected to the repair information generating circuit.

As per claim 20, the claimed features are rejected similarly to claim 19 above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/28/2022